(Por la Corte, a propuesta del
Juez Asociado Sr. De Jesús.)
Por cuanto, el error de hecbo señalado por la apelante, que no fue corregido en los autos del caso núm. 8236 que tuvimos a la vista al discutir el recurso interpuesto por la apelante (véase opinión ante, pág. 731), no afecta en forma alguna nuestra decisión, ya que la de-manda de este pleito sólo hubiera podido prosperar en caso de de-mostrarse que Standard Fruit Co. y Standard Fruit Co. of Porto Rico eran entidades distintas;
*950Por cuanto, esa prueba incumbía a la demandante apelante, por ser ella quien alegaba la nulidad del embargo, artículo 108 Ley de Evidencia, y dicha prueba no fué presentada;
PoR tanto, no ha lugar a la reconsideración solicitada.